Exhibit EXECUTION COPY AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT dated as of June 27, 2001, as amended and restated as of May 28, 2003, as further amended and restated as of June 5, 2009 (as amended, supplemented or otherwise modified from time to time, this “Agreement”), among RITE AID CORPORATION, a Delaware corporation (“Rite Aid”), each Subsidiary of Rite Aid listed on the signature pages hereto or which becomes a party hereto pursuant to Section 8.11 hereof (each such Subsidiary, individually, a “Subsidiary Guarantor”, and collectively, the “Subsidiary Guarantors”), WILMINGTON TRUST COMPANY, a Delaware banking corporation, as collateral trustee (in such capacity, the “Second Priority Collateral Trustee”) for the holders from time to time of the Second Priority Debt Obligations, CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as senior collateral processing agent for the Senior Secured Parties under the Senior Collateral Documents (as further defined in the Definitions Annex attached hereto, the “Senior Collateral Agent”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as trustee under the 20177.5% Note Indenture, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as trustee under the 201610.375% Note Indenture, and each other Second Priority Representative and Senior Representative which becomes a party hereto pursuant to Section 8.12. Reference is made to the Senior Debt Documents.The Subsidiary Guarantors have entered into the Senior Subsidiary Guarantee Agreement, pursuant to which they have, jointly and severally, guaranteed the Senior Obligations for the benefit of each Senior Secured Party.Each of the Subsidiary Guarantors has also entered into the Senior Subsidiary Security Agreement and each other Senior Collateral Document to which it is a party to secure, among other things, the Senior Obligations, including its obligations under the Senior Subsidiary Guarantee Agreement, and the Subsidiary Guarantors have pledged collateral to the Senior Collateral Agent under such agreements. Reference is made to the Second Priority Debt Documents.The Subsidiary Guarantors have entered into the Second Priority Subsidiary Guarantee Agreement, pursuant to which they have, jointly and severally, guaranteed the Second Priority Debt Obligations for the benefit of each Second Priority Debt Party.Each of the Subsidiary Guarantors has also entered into the Second Priority Subsidiary Security Agreement and each other Second Priority Collateral Document to which it is a party to secure, among other things, the Second Priority Debt Obligations, including its obligations under the Second Priority Subsidiary Guarantee Agreement, and the Subsidiary Guarantors have pledged collateral to the Second Priority Collateral Trustee under such agreements. Rite Aid, the Subsidiary Guarantors and the Second Priority Representatives, on behalf of the Second Priority Debt Parties, have requested the Second Priority Collateral Trustee to act as collateral trustee for the Second Priority Debt Parties hereunder and under the Second Priority Collateral Documents.The Second Priority Collateral Trustee is willing to act as collateral trustee for the Second Priority Debt Parties hereunder and under the Second Priority Collateral Documents on the terms and subject to the conditions set forth in this Agreement. Rite Aid, the Subsidiary Guarantors and the Senior Representatives, on behalf of the Senior Secured Parties, have requested the Senior Collateral Agent to act as collateral agent for the Senior Secured Parties hereunder and under the Senior Collateral Documents.The Senior Collateral Agent is willing to act as collateral agent for the Senior Secured Parties hereunder and under the Senior Collateral Documents on the terms and subject to the conditions set forth in this Agreement. The Bank of New York Mellon Trust Company, N.A., is executing this Amended and Restated Collateral Trust and Intercreditor Agreement, in its capacity as Trustee and Class Debt Representative of each of the 7.5% Senior Secured Notes due 2017 and 10.375% Senior Secured Notes due 2016 pursuant to its authority under Section 9.02(b) of each of the 2017 7.5% Note Indenture and 2016 10.375% Note Indenture, including without limitation, any one or more of Sections 9.02(b)(ii)(2), (5) and (8).Rite Aid and the Subsidiary Guarantors represent and warrant to the Bank of New York Mellon Trust Company, N.A. that the amendments contained herein being made on the date hereof are authorized and permitted pursuant to one or more of Sections 9.02(b)(ii)(2), 9.02(b)(ii)(5) and 9.02(b)(ii)(8) of each of the 2017 7.5% Note Indenture and the 2016 10.375% Note Indenture. Accordingly, the parties hereto hereby agree as follows: ARTICLE I Definitions SECTION 1.01. Incorporation by Reference.Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Definitions Annex, which is hereby incorporated by reference herein with the same effect as set forth in its entirety herein. SECTION 1.02. Certain Definitions.a)As used in this Agreement, the capitalized terms defined in the recitals hereto shall have the meanings specified therein, and the following terms have the meanings specified below: “Class Debt” is defined in Section 8.12. “Class Debt Parties” is defined in Section 8.12. “Class Debt Representative” is defined in Section 8.12. “Collateral Account” is defined in Section 3.01. 2 “Definitions Annex” means the Definitions Annex, dated as of June 5, 2009, annexed hereto (as amended, supplemented or otherwise modified from time to time). “Distribution Date” means the date on which any funds are distributed by the Senior Collateral Agent or the Second Priority Collateral Trustee in accordance with the provisions of Section “Event of Default” means any “Event of Default” under any Senior Debt Document or any “Event of Default” under any Second Priority Debt Document. “Fees” means, with respect to the Second Priority Collateral Trustee, the Senior Collateral Agent, any other Senior Representative or any Second Priority Representative, any fees, expenses, reimbursements or indemnifications payable by Rite Aid or any Subsidiary Guarantor to such Person in such capacity. “Reduction Event” means any Asset Sale or Casualty/Condemnation, in each case solely to the extent a
